DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Higashino et al. (US 6486586 B2, hereinafter Higashino-I) in view of Higashino et al. (US 7498713 B2, hereinafter Higashino-II).
	Regarding claim 1, Higashino-I disclose a stator (Figs. 11 and 12) comprising: a stator core (15); a coil (16) attached to the stator core and secured by an impregnant (102 in Fig. 12), the coil including a coil end (e.g., 16a in Fig. 12) extending from an end face (see annotated Fig. 12 below) of the stator core in an axial direction outward in the axial direction (Figs. 11 and 12); and a receiving member (the portion of the shielding material 111 arranged on the outer circumferential surfaces of the coil end groups 16a and 16b) having an annular shape and being fixed to the end face of the stator core so as to be disposed on a farther outer side than the coil end in a radial direction of the stator core (Fig. 11), the receiving member receiving an impregnant (102 or 103) during 

    PNG
    media_image1.png
    975
    1555
    media_image1.png
    Greyscale

	Higashino-I does not mention explicitly: the receiving member also having a height along the axial direction smaller than a height of the coil end.
	Higashino-II discloses a stator (e.g., 8 in Fig. 2) comprising: a stator core (15); a coil (30) attached to the stator core, the coil including a coil end (16f or 16r) extending from an end face of the stator core in an axial direction outward in the axial direction 
Since Higashino-I and Higashino-II are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Higashino-I by making the receiving member to have a height along the axial direction smaller than a height of the coil end such that the axial end surfaces of the coil ends are left exposed without varnish supporting members as taught by Higashino-II (col. 4, lines 48-51). It is deemed that the modification relates to minor adjustment of the height of the receiving member. Because the claims of the present application do not specify the particular function or benefit of the claimed improvement, a minor adjustment of the height of the receiving member is considered mere design choices of said receiving member. A skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances.
Regarding claim 2, Higashino-I discloses an electric motor comprising: the stator according to claim 1; and a rotor disposed inside the stator (Fig. 1; col. 1, lines 47-67).
Regarding claim 3, Higashino-I does not but Higashino-II discloses: wherein the receiving member (24) having a height extending from an end face (e.g., the outer face 
Regarding claim 4, Higashino-I does not but Higashino-II discloses: wherein the receiving member (24) having a height extending from the end face of the stator core along the axial direction is smaller than a height of an inner circumferential surface of the coil end extending from the end face of the stator core along the axial direction (Fig. 10).
Regarding claim 5, Higashino-I discloses: wherein the receiving member (111 in Figs. 11 and 12) extends continuously from the end face of the stator core (see annotated Fig. 12 above).
Higashino-I does not mention explicitly: the receiving member suppresses the impregnant from adhering to the end face of the stator core.
However, it is deemed that the feature in question recites merely a functional limitation but does not carry any patentable weight. Since the structure and configuration of the receiving member in Higashino-I does provide such function as suppressing the impregnant from adhering to the end face of the stator core (if the impregnant is applied only between the coil end groups 16a/16b and the receiving member during manufacturing), it would have been obvious to one of ordinary skill in the art to have modified the invention of Higashino-I to arrive the claimed invention including the feature at issue, which the skilled person would apply, if the person has such ability to so perform, without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that the recitation In re Hutchison, 69 USPQ 138 (CCPA 1946).
Regarding claim 6, Higashino-I’s receiving member allows dripping of the impregnant (102) onto the coil (being anticipated or obvious from the structure and configuration of the receiving member 111 in Fig. 12).  
The combination of Higashino-I and Higashino-II does not mention explicitly: wherein a difference between the height of the coil end and the height of the receiving member is in a range of 5 mm to 20 mm.
However, it is deemed that the feature in question relates to mere design choices of a difference between the height of the coil end and the height of the receiving member. A skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced. 

Response to Arguments
4.	Applicant's arguments with respect to claims1-4 have been considered but they are not persuasive. Detailed response is given in section 3 as set forth above in this Office action.
Applicant's arguments with respect to new claims 5-6 have been considered but are moot in view of the new ground(s) of rejection. See detailed response in section 3 above.

Allowable Subject Matter
5.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 7 is the inclusion of the limitation that: wherein the receiving member has an L-shaped cross section such that the impregnant is prevented from passing through a recess in a tip edge of the receiving member in the axial direction. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 8 is the inclusion of the limitation that: wherein the receiving member has a triangular cross section such that the impregnant is prevented from passing through a recess in a tip edge of the receiving member in the axial direction. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIANCHUN QIN/Primary Examiner, Art Unit 2837